Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 2, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  150713                                                                                                Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  IN RE DILLARD                                                                                      Bridget M. McCormack
  ___________________________________                                                                      David F. Viviano
                                                                                                       Richard H. Bernstein,
                                                                                                                       Justices
  EDDIE L. DILLARD

                 Plaintiff-Appellant,

  v                                                                  SC: 150713
                                                                     COA: 324421
  CHIPPEWA CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of January 15, 2015, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 2, 2015
           jam
                                                                                Clerk